Name: 2010/757/EU: Council Decision of 18Ã November 2010 designating the European Capital of Culture for the year 2015 in Belgium
 Type: Decision
 Subject Matter: construction and town planning;  culture and religion;  Europe
 Date Published: 2010-12-08

 8.12.2010 EN Official Journal of the European Union L 322/42 COUNCIL DECISION of 18 November 2010 designating the European Capital of Culture for the year 2015 in Belgium (2010/757/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular Article 9(3) thereof, Having regard to the recommendation from the European Commission, Having regard to the Selection Panel reports of February 2010 regarding the selection process of the European Capitals of Culture in Belgium, Whereas: Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, HAS ADOPTED THIS DECISION: Article 1 Mons is designated as European Capital of Culture 2015 in Belgium. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 18 November 2010. For the Council The President F. LAANAN (1) OJ L 304, 3.11.2006, p. 1.